Citation Nr: 1135701	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status post L4-S1 fusion, L5 laminectomy, and L4-L5, L5-S1 foraminotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from August 1977 to June 1992 and from September 2003 to September 2005.  He also had extensive service in the Reserve.

This case was previously before the Board of Veterans' Appeals (Board) in February 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the initial 10 percent rating for post lumbar fusion with degenerative issues.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board has redesignated the issue as entitlement to an initial rating in excess of 10 percent for disease disc disease of the lumbar spine, status post surgery, including L4-S1 fusion, L5 laminectomy, and L4-L5, L5-S1 foraminotomy.  Such redesignation comports with the evidence of record, such as an April 2004 report from Froedtert Memorial Lutheran Hospital and a January 2005 Medical Board Report.  Therefore, the Board finds that it more accurately reflects the nature of the Veteran's service-connected lumbar spine disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since service connection became effective February 15, 2007, the preponderance of the evidence shows that the Veteran's disease disc disease of the lumbar spine, status post L4-S1fusion, L5 laminectomy, and L4-L5, L5-S1 has been manifested primarily by pain radiating down the right lower extremity, complaints of stiffness, lumbar spine flexion to at least 70 degrees, and a combined lumbar spine motion in all applicable planes of at least 185 degrees.  



CONCLUSION OF LAW

Since service connection became effective February 15, 2007, the schedular criteria for a rating in excess of 10 percent have not been met for disease disc disease of the lumbar spine, status post L4-S1 fusion, L5 laminectomy, and L4-L5, L5-S1 foraminotomy.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue entitlement to an increased initial rating for disease disc disease of the lumbar spine, status post surgery.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2005, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate the appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

On February 15, 2007, VA received the Veteran's request to reopen his claim of entitlement to service connection for a low back disorder.  The following month, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA also informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.
In July 2007, the RO granted the Veteran's claim of entitlement to service connection for a low back disorder and assigned a 10 percent initial rating effective February 15, 2007.  The Veteran disagreed with that rating, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increase rating for degenerative disc disease of the lumbar spine  is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for degenerative disc disease of the lumbar spine.  

The foregoing discussion notwithstanding, VA obtained or ensured the presence of a significant body of evidence.  It shows the extent of impairment attributable to the Veteran's lumbar spine disorder since service connection became effective February 15, 2007.  Such evidence includes records reflecting the Veteran's treatment by J. A. K., M.D. from March 2007 to March 2008; records reflecting the Veteran's treatment by K. J. K., D.O., from February 2007 to June 2008, records reflecting the Veteran's treatment by J. N. K., M.D. from October 2008 to January 2011; and a record reflecting the Veteran's April 2011 treatment by T. Z., FNP-BC, APNP.

In February and June 2010 and May 2011, VA examined the Veteran to determine the extent of impairment attributable to his service-connected degenerative disc disease of the lumbar spine.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On VA Form 9, completed by the Veteran in February 2009, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing in conjunction with his appeal.  To date, however, the Veteran has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Degenerative disc disease (intervertebral disc syndrome) is rated in one of two ways:  either on the basis of the total duration of incapacitating episodes or on the basis of a general rating formula.  38 C.F.R. § 4.71a, Diagnostic Code 5343.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, while a 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.

The following general formula is used to rate back disorders, such as degenerative disc disease:  

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness which does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.

38 C.F.R. § 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A review of the evidence shows that since service connection became effective February 15, 2007, the Veteran's service connected low back disability has been manifested primarily by complaints of pain, stiffness, and limitation of motion.  He has been followed for that disorder by private health care practitioners and has been on a regimen of oral medication for his pain.  From July 2007 through February 2008, the Veteran underwent at least three injections to alleviate his low back pain.  Although the Veteran reported that palliative effects of those injections did not last, the treatment records show that generally, he has been satisfied with his regimen of oral medication.  

Throughout the appellate period, the Veteran has demonstrated a range of lumbar spine motion which is compatible with his current rating.  Although the May 2011 VA examination shows that the Veteran has a combined range of lumbar spine motion of 110 degrees, that combined range of motion did not include the range of rotation.  The Veteran declined to perform rotation stating that his physician told him not to perform such function as it could affect his spinal fusion.  However, during his VA examinations in April 2007 and February 2010, he did demonstrate a combined range of motion of 185 degrees in all applicable planes, flexion, extension, lateral bending, and rotation.  During the interval between his February 2010 VA examination and May 2011 VA examination, there is no evidence from any of his health care providers to substantiate the statement that his spinal fusion prevented him from demonstrating his degree of  rotation.  Indeed, since his lumbar spine surgery in 2004, radiographic studies have been negative for any evidence of associated hardware failure.  Such studies include an MRI performed for J. N. K., M.D. in approximately November 2010.  Moreover the VA examination in April 2007, February 2010, and May 2011 shows he can flex his lumbar spine to at least 70 degrees.  On balance, such evidence more nearly reflects the criteria for a 10 percent rating for degenerative disc disease.  

In addition, the evidence shows that the Veteran does not experience any incapacitating episodes as defined by VA, nor does he experience any neurologic deficits, such as bowel or bladder incontinence.  His strength, reflexes, and sensation are generally normal, and there is no evidence of heat, redness, deformity, flare-ups, incoordination, or easy fatigability associated with his low back disorder.  He continues to walk approximately 30 minutes per day and occasionally walks his letter carrier route with some former employees.  

As to the effects of the Veteran's low back disability on the performance of his ordinary activity, the evidence shows that the Veteran is able to independently perform his activities of daily living.  Moreover, he had a lengthy career as a letter carrier for the Post Office.  In order for the Veteran to perform his job, the Post Office did afford him a number of accommodations:  He was restricted from working more than 8 hours a day or more than 40 hours a week.  He was given the use of a handcart as needed.  He was permitted to limit his twisting and bending; and he was limited in the amount of weight he could carry and the time he could carry it.  Nevertheless, he worked for several years after his surgery before retiring from the Post Office in 2009.  At that time, he began retraining for a job in legal administration.  While a March 2010 statement from the Veteran's treating physician shows that the Veteran had to drop out of school due to problems with prolonged sitting, the preponderance of the evidence shows that the Veteran has been generally able to perform his ordinary activities.  

While no single piece of the evidence is dispositive, the totality of the record shows that since service connection became effective, the manifestations of the Veteran's service-connected degenerative disc disease have more nearly approximated the criteria for the 10 percent rating currently in effect.  Therefore, the current initial rating is confirmed and continued, and the appeal is denied.  

In arriving at this decision, the Board has carefully considered the Veteran's contentions, particularly with respect to pain.  Indeed, the Veteran contends an increased rating for his service-connected back disability is warranted on the basis of severe pain, especially with exertion.  He notes that the pain causes increased functional loss and that he has flare-ups, during which the pain is excruciating.  Such contentions necessitate consideration of the factors noted in DeLuca above.

While the Veteran complains of severe low back pain on motion, the Board notes that the rating schedule contemplates painful joint motion and recognizes pain as a potential cause of functional loss.  38 C.F.R. §§ 4.45, 4.59.  Pain evidenced by visible behavior and supported by adequate pathology is indicative of functional loss (emphasis added).  38 C.F.R. § 4.40.  Actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the evidence shows that the Veteran complains of severe low back pain on motion, particularly during the most recent VA examination.  In June 2011, the Veteran stated that the examiner had failed to report the extent of his back discomfort while demonstrating the range of motion.  In fact, he stated that repetitive forward flexion took his breath away and noted that the examiner came close to stopping the examination.  He stated that after the examination he found it necessary to lie down and take his breakthrough pain medication.  He also reported that he experienced additional residual pain for more than a week.  

The Veteran's contentions notwithstanding, he currently has at least the minimum compensable evaluation for his lumbar spine; and even with consideration of his severe pain, the preponderance of the evidence is generally negative for adequate pathology which could meet or more nearly approximate the criteria for a higher rating.  For example, the Veteran generally demonstrates a normal gait and does not use a brace or require an assistive device for ambulation.  He does report muscle fatigue and weakness with repetitive motion.  However, the preponderance of the evidence shows that functional loss does not exceed that contemplated by any of the ratings currently assigned.  In fact, the competent objective evidence of record is generally negative for signs of diminished use of his back or either lower extremity.  There is no evidence of abnormal shoe wear, and he does not demonstrate atrophy of the associated muscles.  Rather, the preponderance of the evidence shows that the strength in his lower extremities is full at 5/5 and that his reflexes and sensation are generally normal.  Moreover, there is no competent evidence of incoordination or instability of station.  Therefore, the Board finds that although the Veteran reports severe pain on motion, particularly repetitive motion, it is generally not supported competent evidence of objective pathology.  Accordingly, the preponderance of the evidence is against a higher evaluation of the Veteran's left knee on the basis of the considerations in DeLuca.

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for the approval of an extraschedular rating for the Veteran's service-connected degenerative disc disease.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected degenerative disc disease.  As noted above, despite some restrictions, the Veteran was able to work for several years and retire, after a lengthy career with the Post Office.  Moreover, his most recent treatment record shows that he is actively seeking employment.  Although the Veteran continues to be followed for his back disorder, the record does not show that he has required frequent hospitalization.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's degenerative disc disease presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent is denied for degenerative disc disease of the lumbar spine, status post L4-S1 fusion, L5 laminectomy, and L4-L5, L5-S1 foraminotomy.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


